MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N” 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO; y de la otra parte SUMITOMO METAL MINING PERU S.A. identificada con R.U.C.
N* 20515488171, con domicilio en Avenida Miguel Dasso N? 104, oficina 301-B distrito de San
Isidro, Lima, debidamente representada por su Gerente General señor Kazuya Okada,
identificado con Carnet de Extranjería N” 000454209, según poder inscrito en el Asiento
C00004 de la Partida N* 11940151 del Registro de Personas Jurídicas de la Oficina Registral
de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de enero de 2009,
que designa al ingeniero Víctor Manuel Vargas Vargas como Director General de Minería y la
Resolución Ministerial N* 323-2010-MEM/DM, publicada en el diario oficial El Peruano con
fecha 04 de agosto de 2010, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 17 de agosto de 2010

Amhd

EST, PERUANO EL INVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) SUMITOMO METAL MINING PERU S.A., identificada con R.U.C. N* 20515488171,
con domicilio en Avenida Miguel Dasso N* 104, oficina 301-B distrito de San Isidro, Lima,
debidamente representada por su Gerente General señor Kazuya Okada, identificado con
Carnet de Extranjería N* 000454209, según poder inscrito en el Asiento CO0004 de la Partida
N” 11940151 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las

PSA Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
So, ejecución de sus actividades durante la fase de exploración.
z

El 1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
q EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 25 de marzo de 2010 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

A CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

un

SE
Ny
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 3 528, 691.00 (Tres Millones Quinientos Veinte y
Ocho Mil Seiscientos Noventa y Uno y 00/100 Dólares Americanos), en un plazo de veinte (20)
meses contados a partir del mes de agosto de 2010 hasta marzo de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 323-2010-MEM/DM, publicada en el Diario Oficial El
Peruano el 04 de agosto de 2010, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

Lima, miércoles 4 de agosto

demo |

de sobre generación de
energía eléctrica
RESOLUCIÓN MINISTERIAL
N? 322-2010-MEM/DM
Lima, 27 de julio de 2010
NISTO: El Expediente N' 21186810, sobre

de concesión temporal de generación para

de Concesiones presentado EMI
DE GENERACIÓN ELÉCTRICA DEL SURSA. Persona
jurídica inscrita en la Partida 10004; Registro
Jurídicas de la Oficina Registral de Tacna:
CONSIDERANDO:
Que, EMPRESA DE GENERACIÓN ELÉCTRICA DEL
mediante h ñ

SUR S.A., con de ingreso
N 1954047 de fecha 11 de enero de 2010, ha presuviajo
solicitud sobre de

Con la opinión favorable del Director
Electricidad y del Vice Minis de cores

SE RESUELVE:

Artículo 4%... orar concesión gerencial a favor de
EMPRESA DE GENERACIÓN ELÉCTRICA DEL SUR
S.A., que se identifica 'N* 21188810, para

VÉRTICE ESTE NORTE
A 308 318,5745 8 162 189,3481
B 308 035,6519 8 162 089,5745
lo 310 574,2432 8 154 891,0323
D 311 098,0015 8 154 891,0323
E 311 098,0015 8 156 555,0000
F 310 598,0015 8 156 555,0000
G 310 598,0015 8 155 725,7038

De con el artículo 36" del Reglamento
de la Ley de de , si vencido el plazo
gjencionado en el artículo 19 de la presente Resolución,
la 4 >

concesionario no cumpliera con las ob es
Eopiraidas en su solictud, respecto la ejecución de los

la garantía E
Artículo 4%. La presente Resolución Ministerial,
en cumplimiento Jo dispuesto en el articulo 36> del

de
de la Ley de Concesiones Eléctricas, será

Regístrese, comuníquese y publíquese.

PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

525163-1

Lima, 27 de julio de 2010
CONSIDERANDO:

¡ las Ventas e Impuesto de Promoción Municipal I
la actividad minera durante la fase de

Que, el inciso Edie Erículo 6* del citado reglamento
que el detall de bienes y servicios se
pr mediante resolución ministerial del Ministerio de
Creta y lie previa opinión favorable del Ministerio

'conomía y Finanzas;

Que, por Decreto, N* 150-2002-EF se aprobó
la lista !,de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
bit

Ll
pa

423154 Y NORMAS LEGALES La minis (isa

Que, por Escrito N” 1976020, SUMITOMO METAL sua
MINING PERÚ S.A. solicitó al Ministerio de Energía y ul
Minas la suscripción de un Contrato de Inversión en
Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
inte General E las debes e po de > 2
unicipal, durante la fase de exploración;
e la! Ministerio de Economía y Finanzas mediante | [24| 8517.523000 [LOS "DEMÁS APARATOS PARA LA RECEPCIÓN,

8517.51.00.00 ESTACIONES BASE

Oficio N* 257-2010-EF/15.01 de — fecha 08 de julio de [CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN DE
2010, emitió opinión favorable a la lista de bienes IVOZ, IMAGEN U OTROS DATOS
servicios presentada por SUMITOMO METAL MININ( [25 | 8523.40.22.00 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR]
PERÚ S.A. considerando que la lista presentada por IMAGEN O IMAGEN Y SONIDO

y [25 | 8523:40.23.00 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS
aprobados por el Decreto Supremo N*150-2002-EF, | [27|8704.21.000 [CAMIONETAS PICKUP DE ENCENDIDO POR

JolESEL.

De conformidad con lo dispuesto en el inciso c) del | [28['870520.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO Ol
artículo 6* del Reglamento de la Ley N* 27623, aproñado [PERFORACIÓN
por Decreto Supremo N* 082-2002-EF y el artículo 9* del | [5T5006:30.00.00 CÁMARAS — ESPECIALES PARA Fi

Reglamento de Organización y Funciones del Ministerio ISUBMARINA O AÉREA, EXAMEN MÉDICO
de ía y Minas, aprobado por Decreto Supremo N* OO O O EACOEOIOS DE
031-2007-EM; IMEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL
3 '30 | 9011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS
SE RESUELVE: la1 | oorí20.00.00 [Los DEMÁS MICROSCOPIOS PARA
Artículo Único.- Aprobar la ista de bienes y servicios OA. CREFOTOMCRCOnA. 0

pez adquisición otorgará el derecho a la devolución del

mpuesto General alas Veas e Inpuesio de Promoción [52] 80121000.00 MICROSCOPIOS, — EXCEPTO LOS ÓPTICOS]
Municipal a favor de SUMITOMO METAL MINING [DIFRACTÓGRAFOS
PERÚ SA. durante, la fase de exploración, de acuerdo | [| 90142000.0 e a
con el Anex rma parte integrante de la presente
Fesolución ministerial. 29 134 | 9014.20.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
Regístrese, comuníquese y publíquese. [35 | 9015.10.00.00 [TELEMÉTROS.
[36 | 9015.20.10.00 [TEODOLITOS
PEDRO SÁNCHEZ GAMARRA [37 | 9015.20.20.00 [TAQUÍMETROS
Ministro de Energía y Minas l38 | 9015.30.00.00 [NIVELES
[39 | 9015.40-10.00 [NSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,|
ANEXO II O ELECTRÓNICOS
LISTA DE BIENES Y SI ¡OS QUE TIENEN /40 | 9015.40.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
DERECHO A LA DEVOUCIÓN DEL IGV E IPM |FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
SUMITOMO METAL MINING PERÚ S.A. [ELECTRÓNICOS

ES

9015.80.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS]
L BIENES ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
|FOTOGRAMETRÍA

3

-9015.80.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO!
ELÉCTRICOS O ELECTRÓNICOS

11_ | 2508,10.00.00 ba TONITA [43 | 9015.90.00.00 [PAR] A
ls | 3824.30.50.00 ÍPREPARACIONES PARA FLUIDOS DE PERFORACIÓN| | [44 | 9020.0000.00 [LOS APARATOS — RESPIRATORIOS — Y]
003000 [pa E PARA DE PERFORACI ' de

la 13926:90.60.00 [PROTECTORES  ANTIRRUIDOS DE MAI IDE PROTECCIÓN SIN MECANISMO NI ELEMENTO|
o [45 | 9027.30.00.00 JESPECTRÓMETROS, ESPECTROFOTÓMETROS Y]

'4 | 6401:10.00.00 [CALZADO CON PUNTERA METÁLICA DEl A os + Al

E ER CASCOS DE SEGURIDAD Ea nana Cal E STAN AOS
lALEADOS O SIN ALEAR RES P ROL cajera Q

I7_|7304.22.00.00 [TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
(8 | 7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN

l8 | 8207.13-10.00 [TRÉPANOS Y CORONAS CON PARTE OPERANTE DE! ll. SERVICIOS
10 | 8207.1320.00 [BROCAS CON PARTE OPERANTE DE CERMET a) Servicios de Operaciones de Exploración Minera:
+1 | 8207.1330.00 [BARRENAS INTEGRALES CON PARTE OPERANTE DE| | |- y geodésicos. .
ICERMET Geolégicos y geotécnicos (ncluye pelrográficos, mineragrálios, ,
112] 8207.13.90.00 LOS DEMÁS UTILES CON PARTE OPERANTE DE| resilución fotogramétia, otografías aéreas, mecánica de rocas).
[CERMET —Servicos geclsicos y geoquímicos (ncluye ensayes).
13 | 6207.19:10.00 [TRÉPANOS Y CORONAS EXCEPTO DE CERMET + Servicios de perforación diamantina y de circulación reversa (roto
14 ]8207.191.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET porcusiva).
16 ]8207:1020.00 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y | |'Senicos E
IDIAMANTADAS — Senvidos de interpretación mulicapoctral de imágenes ya sean satelitales o
116 | 8207.19.90.00 [BARRENAS INTEGRALES equipos
7 lezorio3000 LOS DEMÁS ÚTILES INTERCAMBIABLES DEl | |: Ensayos delaboratuo (análisis de minerales, suelos, ua, el)
[PERFORACIÓN Y SONDEO b) Otros Servicios Vinculados a la Actividad de Exploración Minera:
18 | 8207.30.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES + Servico de alojamiento y alimentación del personal operativo del Tiular del
19 | 8430.41.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN Proyecto.
lAUTOPROPULSADAS — Servico de asesoria, consultoria, estudios Técnicos especiales y auditorias
[20] 8430.49.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN | destinados a las actividades de exploración minera.
[EXCEPTO AUTOPROPULSADAS Servicios de diseño, construcción, montaje industral, eléctrico y mecánico,
(21 | 8431.43.10.00 [BALANCINES 1 armado y desarmado de maquinarias y equipo necesario paralas actividades

de la exploración minera_

O

ANEXO NC II ao

ElPemano
Lima, miéroles 4 de agosto de 2010

% NORMAS LEGALES

+ Servicios de inspección, mantenimiento y reparación de maquinaria y equipo
utilizado en las actividades de exploración minera.

= Alquiler o amendamiento financiero de maquinaria, vehiculos y equipos|
necesarios para las actividades de exploración.

+ Transporte de personal, maquinaria, equipo, materiales y suministros
necesarios para las actividades de exploración y la construcción de|
campamentos.

Servicios médicos y hospitalarios.

+ Servicios relacionados con la protección ambiental.
+_Servicios de sistemas e informática.

lg de comunicaciones, incluyen comunicación radial, telefonía

TATI y contraincendos.

Servicios de seguros

Servicios de seguridad y vigilancia de instalaciones y personal operativo.
-—Senicios de rescate, aux.

Asuntos de Desarrollo, en apoyo al
Comisionado para la Paz y Desarrollo
con competencia en los departamentos
de Huánuco y San Martín y en las

provincias de Rodríguez de Mendoza
en Amazonas y Padre Abad en Ucayali

RESOLUCIÓN MINISTERIAL
N” 0783-2010-1N/1001

Lima, 27 de julio de 2010

Visto Oficio N* 069-2010-IN-CPD/AH, de fecha 26 de
abril de 2010, mediante el cual el Comisionado para la Paz
¡Ae con competencia en los departamentos de

Juánuco y San Martín y en las Provincias de Rodríguez de
Mendoza en Amazonas y Padre Abad en Ucayali; solicita
se ocupe el cargo de Comisionado Adjunto para Asuntos
de Desarrollo en apoyo a su Oficina, para lo cual presenta
los resultados del proceso de calificación efectuado a tres
postulantes, donde Der calificada en el primer lugar la
señorita Haydee ALVARADO AREVALO;

CONSIDERANDO:

Que, mediante Decreto Supremo N” 008-2001-IN, del
31 de octubre dé 2001, se crea el o de Comisionado
para la Paz y el Desarrollo, con la función de diseñar,
coordinar y dirigir la puesta en práctica de una estrategia
integral de pacificación y desarrollo, en cada una de las
zonas en las que subsisten rezagos de actividad de grupos
terroristas, que combine adecuadamente las labores de
seguridad, a: represión del terrorismo, con una

mayor presencia del Estado, a través del desarrollo de
Polficas eficaces de alivio a la pobreza y desarrollo local,
en el marco legal del Estado de Derecho y el respeto a los
Derechos Humanos;

Que, el artículo 6” del Decreto Supremo N* 008-2001-
IN establece que los Comisionados para la Paz y Desarrollo
de dos adjuntos: uno Sncargado de
y el otro de seguridad;

Que, encontrándose vacante el de Comisionado
Adjunto para Asuntos de Desarrollo en apoyo al
Comisionado para la Paz y Desarrollo con col
en los ntos de Huánuco y San Martín y en las
Provincias de Rodríguez de Mendoza en Amazonas y
Padre Abad en Ucayali y, dadas las razones expuestas,
resulta necesario designar a la persona que ejercerá el

de Comisionado Adjunto citado;

'stando a lo y contándose con la visación
de la Oficina General de Areworia Jurídica del Ministerio
del Interior;

De conformidad con la Ley N* 29158 - Ley Orgánica
del Poder Ejecutivo; la Ley N” 27594 - Ley que regula la
participación del Poder Ejecutivo en el nombramiento y

designación de Funcionarios Públicos; ta" Ley N* 28334
Ley de Organización y Funéiónes del Ministerio del

Interior y; el Reglamento-de Organización y Funciones del
Ministerio del Interior, aprobado por, De a por Decrato Supremo N*
004-2005- IN, modificado por el Decreto Supremo N* 003-
2007-1N;

SE RESUELVE:

a partir de la fecha, a la

ydee AREVALO, en el cargo
de Comisionada Adjunta para Asuntos de Desarrollo,
en apoyo al Comisionado para la Paz y Desarrollo con
competencia en los departamentos de Huánuco y San
Martín y en las Provincias de Rodríguez de Mendoza en
Amazonas y Padre Abad en Ucayali.

Regístrese, comuníquese y publíquese.

'OCTAVIO E. SALAZAR MIRANDA
Ministro del Interior

5252956-1

Autorizan transferencia de insumo
químico a la Región de Salud-PNP-
XIV-DIRTEPOL-Cajamarca para la
realización de exámenes de dosaje
etílico

RESOLUCIÓN MINISTERIAL
N? 0787-2010-1N/1101

Lima, 27 de julio de 2010

VISTO: el Oficio N* 1635-2009-DIRSAL-PNP-XIV-
DTP-REGSAL-CAJ-Sec del 04 de diciembre de 2009,
del Jefe Micro de Salud-PNP — XIV DIRTEPOL-
Cajamarca, relacionado con la transferencia de insumo
químico y producto fiscalizado.

CONSIDERANDO:

Que, mediante el documento de Visto, se solicita
la transferencia de: Acido Sulfúrico, ES
sean utilizados en la realización de los exámenes de
e o PNP-XIV
ho 'EPOL- Cajamarca, entre otras consideraciones;
Que, la Ley N* 28305 — Ley de Control de Insumos
097. A ds robado y Dear Soprano id
su lame!
N* 053-2005-PCM, modificado por Becreto Su Supremo N'
084-2006-PCM, el Decreto Supremo N” 092-2007-! PM y pel
sus normas complementarias, establece las medidas de
control y fiscalización de los insumos químicos y productos
ser utilizados en la

ue puestos a disposición de la

Oficina de Control de Drogas del Ministerio del
Parece sde ser vendidos o transferidos, debiendo
contar para ello con la Resolución Ministerial autoritativa

pertinente;

Que, el Art. 38” de la 28305, modificado por la Ley
N? 29037, estipula la viabilidad de la venta o transferencia
de insumos químicos y productos fiscalizados puestos a
Br a 1 Interior, eras a e

ini

determinados requisitos como es su formalización a través
de y Resolución N Ministerial; entre otras consideraciones;

Que, en la sede de la DIVANDRO-PNP-Chiclayo-
l-DIRTEPOL-RPL, se encuentran almacenados y en
custodia insumos químicos y productos fiscalizados
producto de las intervenciones policial
Ácido Sulfúrico, susceptible de ser transferidos a la

insumo. químico precedentemente

la Región de Salud-PNP-XIV-DIRTEPOL-Cajamarca,
debiéndose dar cumplimiento a las formalidades Ma
procedimientos establecidos, así como adoptarse las

ANEXO N? 111

SUMITOMO METAL MINING PERÚ S.A.

PROPIEDADES MINERAS

1 INCASOL 9A1 506 800
2 INCASOL 9A2 10440208 600
3 INCASOL 9A3 10440308 800
4 INCASOL 9A4 10440408 600
5 INCASOL 9A5 10440508 600
6 INCASOL 9A6 10440608 800
7 INCASOL DE MAMARA 01 10549308 900
8 INCASOL DE MAMARA 02 10549108 700
9 INCASOL DE MAMARA 03 10549008 900
10 |INCASOL DE MAMARA 04 10548908 900
11 INCASOL DE MAMARA 05 10674508 700
12  |INCASOL DE MAMARA 08 10044609 600
13 |INCASOL DE MAMARA 09 10044509 400
14  |INCASOL DE QUINOTA 04 10171609 600
15  [INCASOL DE QUINOTA 05 10172209 600
16 |INCASOL DE ANTABAMBA 03 10172609 1.000
17  |INCASOL DE CHALHUAHUACHO 03 10173309 800
18  |INCASOL DE CHALHUAHUACHO 04 10171009 800
19  |INCASOL 5B 10157408 1.000
20 |INCASOL 5A1 10443006 1.000
21 INCASOL 5A2 10443106 1.000
22  |INCASOL 5A3 10443206 500
23  |INCASOL DE CANDARAVE 01 10258609 1.000
24  |INCASOL DE TORATA 01 10259109 1.000

ANEXO NO? |

RESUMEN TRIMESTRAL DEL CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN DE LOS PROYECTOS MATALAQUE, SUSAPAYA, MAMARA, ANTABAMBA, CHALHUAHUACHO, TORATA, QUINOTA, CANDARAVE
EN EL PERIODO AGOSTO 2010 A MARZO DE 2012 DE SUMITOMO METAL MINING PERÚ S.A.

(US$)

19300) 19300) 25609] 19300] 10034) 20007 15500) 23000 16500) 2500) 050)
275] 7 500] 50 od 7 sad
2000] 00] 2000] 32000] sacd
13] 20) 1304) 1000) 2008
20000[ 2000 20000] 20000] 40000
ss 9404 ase] sss0l 40d 112) 347 20d] sos] 030) 347] sess| ox
72201262 7001] 72200] 132025| —] 232012 61d 67d] 00 60s| va sa 6 a1a[ 08 6es| 135509]

vicios de Operaciones de Exploración Minera
Bográficos y geodésicos.

[Geológicos y geotécnicos (Incluye petrográficos, mineragráficos, hidrológicos,
restitución fotogramétrica, fotografias aéreas, mecánica de rocas),

[Servicios geofísicos y geoquímicos (incluye ensayes).

[Servicios de perforación diamantina y de circulación reversa (roto percusiva)

[Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)
[b) Otros Servicios Vinculados a la Actividad de Exploración
[Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto,
[Servicios de asesoría, consultoría, estudios técnicos especiales y auditorias

[destinados a las actividades de esploración minera

15 soo] 23 000] + 3000]
2924| 2674|
18 424| s67a|

33 000] 33000] 35 000] 25000] 83 000] E 5000]

75.000] 75 000| 47 500] 52 50o| 175 000]

576 000]
24 000
360 000]
4697) 34667] 2205] 23138] «788] 4697] 34068] 2205] 23 138] 4737] 4608] 34868] 2 205|21 638] 3 78] 31368) 2205/21 138] 3 288] 3 249] 20070] 282 563]
82197] soz 867] 2 205|131 138] 87 230] 62 197202 ase] 2 205131 130] 87 237] 62 198]302 aso] 2 205] 54 630]38 787] 124 366] 2209/26 138] 8 208] 6 249] 42 970] 527 563]

sese|
Total 2011] 2 205] 189 037] so 169|365 706] 2 205] 237 037|141 109] 740] 87231]
2295| 2205] 2295| 2205] 2295| 2205 2206] 2 205] 2295| 2205] 2295]
2295] 2 205] 2295| 2 205] 229s| 2295] 2296] 2 29s] 2295] 2 20s] 229s|
313 sas] 260151] 866 575] 4 590|131 138] 1171 062] 440 501] 4 soo|131 130133 712171 062] 440 502] « 590131 +33] 1 13 962| 58 204]

“Año 2011
a) Servicios de Operaciones de Exploración Minera

hropográficos y geodésicos.

[Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos,

[restitución fotogramétrica, fotografias aéreas, mecánica de rocas) 2667] 13
[Servicios geofisicos y geoquímicos (incluye ensayes).

[Servicios de perforación diamantina y de circulación reversa (roto percusiva) 96 000] 64 0oo| 32 000]
[Ensayes de laboratorio (análisis de minerales, suelos, agua, etc) 4002) 2666| 13:

lb) Otros Servicios Vinculados a la Actividad de Exploración Minera
[Servicio de alojamiento y alimentación del personal operativo del
[Servicios de asesoría, consultoria, estudios técnicos especiales y audi

so 000| 40 000]

fstinados a las actividades de esploración minera 2296] 25006]

a731|

= 133391 y

34| 800] s2001| 28667] 15304] 38 6so| 28 667] 82 667] 35 000]
75000] 47500] sz 500] 175.000] 75.000]

192 000] 96 000] 64 000] 32 000] 96 000] 64000) 32000] 192 000]

22] 8000 3909] 2667] 334] 390] 2667] 138] 8000]

20 000| 120000] so0o0| 40000] 20 000| soooo| 4o000| 20000] 120000]
as1o| 37706] 2 205] 25037] sess] 4521] 37708] 2205] 26537] 6604] 5572] 41208] 2 205] 23 138]
73 189) ass 710] 2 205] 313 535] 189 638] : 632 208] 2 205|131 138]

AÑO 2012
a) Servicios de Operaciones de Exploración Minera

[Topográficos y geodésicos.

IGeológicos y geotécnicos (Incluye petrográficos, mineragráficos, hidrológicos,

restitución fotogramétrica, fotografías aéreas, mecánica de rocas).

[Servicios geofisicos y geoquimicos (incluye ensayes)

[Servicios de perforación diamantina y de circulación reversa (roto percusiva).

[Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)
2295]
2208]

TOTAL INVERSIÓN AGOSTO 2010_A MARZO 2012 4 oo

|b) Otros Servicios Vinculados a la Actividad de Exploración Minera
[Servicio de alojamiento y alimentación del personal operativo del Titular del Proyecto,

ía, consultoría, estudios técnicos especiales y auditorias
[destinados a las actividades de esploración minera.

5109
= 2208 2200[ 2208 10300
2200] 2os 2208[ 2 28 103ed
0509 1056015 300[550 6274560] 29705211 005 135000 555 00[ « soo[s15 50520829) En sa firrossfiao 502] esoo 500720] 55510572750] 4 soo[2s 138 520 co1

